DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	Claims 2 -21 are pending. Claims 2, 9, and 16 are in independent forms. Claims 2-21 are new. 
Priority
3. 	No foreign priority has been claimed.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 12/11/2020, 02/11/2021, and 05/20/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5. 	The drawings filed on 12/11/2020 are accepted by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 2, 9, and 16 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 8, 15, and 21 of US Patent No. 10,897,352 B2 in view of Rohleder et al. (US Patent Application No 2017/0124354 A1), ShanBhogue et al. (US Patent Application 2015/0006968 A1), and Hamburg et al. (US Patent Application No 2015/0326540 A1). The dependent claims are rejected because of their dependency on independent claims. 
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 5-7, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US Patent Application Publication 2017/0124354 (hereinafter Rohleder) in view of ShanBhogue et al. US Patent Application Publication No. 2015/0006968 (hereinafter ShanBhogue) in further view of Hamburg et al. US Patent Application Publication No. 2015/0326540 (hereinafter Hamburg).
Regarding claim 2, a method of generating encryption keys, comprising: 
 “configuring one-time electrically programmable semiconductor memory bits with initial values, each one-time electrically programmable semiconductor memory bit being limited to one change in value from a respective initial value” (see Rohleder par. 0017, The NVM 102 stores the LC information as a set of LC state descriptors (e.g., LC state descriptors 111 and 113). In at least one embodiment, each LC state descriptor is a digital value of one or more bits that is stored within the NVM 102 as the IC is moved from one stage of manufacture and production to the next. For example, the LC state descriptor 111 can be stored within the NVM 102 when the IC is transferred from one stage (e.g. the initial manufacturing stage) to another stage (e.g. after IC testing, or after a production stage where the IC is embedded in a printed circuit board or other device for sale to an outside engineering manufacturer (OEM)) of manufacture and production));
“receiving a first lifecycle advance value from lifecycle advance bits stored by a first subset of the one-time electrically programmable semiconductor memory bits” (see Rohleder par. 0005, the lifecycle information is typically stored in an alterable location within the IC, such as within a non-volatile memory (NVM), to permit advancing the lifecycle. To protect the lifecycle information, the IC provides only limited access to this location; with the access itself controlled by the lifecycle information); 
“receiving a first lifecycle rollback value from lifecycle rollback bits stored by a second subset of the one-time electrically programmable semiconductor memory bits” (see Rohleder Fig. 4, par. 0034-0038, The marker check module 430 is configured to perform three separate applications of read data, each application corresponding to a different one of the read data stored at the storage modules 321-323 (illustrated at FIG. 4 for clarity), and generating a separate flag value that is stored at a different one of the flag storage modules 441-443. Thus, for example, during a first beat (corresponding to a clock cycle of an applied clock signal), the marker check module 430 generates a flag value based on the read data at the storage module 321 and stores the flag value in the flag storage module 441. During the following beat, the marker check module 430 generates a flag value based on the read data at the storage module 322 (taking into account the inversion of its value) and stores the flag value in the flag storage module 442, and during a third beat performs a similar operation, using the read data at the storage module 323, to generate a flag value stored in the flag storage module 443. In the illustrated embodiment, the data of the second read operation is inverted prior to being stored, also the generated flag value in storage module 442 is inverted. This inversion thereby providing further protection against at attempted breach because such an attempted breach is unlikely to mimic the effects of the inversion for the second flag generation operation);
“generating, using a lifecycle state generating process, a first lifecycle state value from the first lifecycle advance value and the first lifecycle rollback value” (see Rohleder pars. 0035-0037, he flag compare module 433 is configured to compare the values of the generated flags after they are stored at the flag storage modules 441-443 and, in response to detecting a mismatch provides an error indication to the error report module 428. during one beat the flag compare module compares the flag value stored at the flag storage module 441 with the flag value stored at the flag storage module 442 (taking into account the inversion of its value). During the following beat the flag compare module compares the flag value stored at the flag storage module 442 (taking into account the inversion (rollback) of its value) with the flag value stored at the flag storage module 443. The flag compare module 433 thus performs its comparisons as new flag values are generated and stored, improving efficiency of the security module 100);
“receiving a first personality value from personality bits stored by a third subset of the one-time electrically programmable semiconductor memory bits” (see Rohleder par. 0018, To provide security for the LC information, the values of the LC state descriptors are governed by an LC security protocol, whereby the value of each LC state descriptor must follow the LC security protocol in order to indicate a valid LC state description for the IC. The LC security protocol can define specific values for each LC state descriptor, or can define transitions between successive LC states without defining the specific values for each state descriptor. For example, the LC security protocol can define permitted differences between values of successive LC state descriptors without defining the particular value for any one of the successive LC state descriptors);
Rohleder does not explicitly discloses configuring a semiconductor device having circuitry with a secret key value, the secret key value not accessible to software running on the semiconductor device. 
However, in analogues art ShanBhogue discloses configuring a semiconductor device having circuitry with a secret key value, the secret key value not accessible to software running on the semiconductor device (see ShanBhogue pars. 0035, 0043, one or more of the cryptographic keys may be embedded in the processor during manufacturing, such as through the use of metal tie-ups and/or tie-downs. One or more of the cryptographic keys may be programmed into the processor during key provisioning or other device or system configuration processing, such as through the use of any type of fuse technology. The values of these cryptographic keys, or any subset of these cryptographic keys, may be stored in or accessible through registers or other storage, such as processor storage 350 and 370, and may be protected using embodiments of the present invention. Locked mode may be a default mode in which storage locations are inaccessible through a TAP. In Locked mode, key controllers 353 and 373 may prevent access to one or more keys in key storage 352 and 372, respectively).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of ShanBhogue into the system of Rohleder in order to provide access by any mechanism to any or all of the storage locations in key storage controlled   by key controller (see ShanBhogue par. 0038). 
Rohleder in view of ShanBhogue does not explicitly discloses generating a first key split value based on the secret key value, the first personality value, and the first lifecycle state value; and 
generating, from the first key split value, a first encryption key.
However, in analogues art, Hamburg discloses generating a first key split value based on the secret key value, the first personality value, and the first lifecycle state value (see Hamburg pars. 0097, 0186, One is lifecycle of serialization PCD. Serialization PCD is commonly referred to as wafer sort PCD. Each record includes device serialization data and optionally perso1 key splits. Another PCD lifecycle decision is allocation/setup process in which CM Root defines a new pcdType whenever a chipSeries or chipId changes and CM Root communicates a pcdType authorization/definition to the CM Service device. Another PCD lifecycle decision is Generation dependencies types. PCD is produced by CM Root via a cmCoreVersion specific generator. Personalization is provisioning of a unique device-specific key to CM Core. For security reasons it is broken into two steps, known as perso1 and perso2. In essence at each step a key split will be programmed into CM Core and internally recombined to produce a device-specific key); and
 generating, from the first key split value, a first encryption key (see Hamburg pars. 0186, 0208, In essence at each step a key split will be programmed into CM Core and internally recombined to produce a device-specific key. Root -> Netlist modelSelection Enumeration used to identify the type 8 CRISP CRISP -> of EA Root -> Netlist chipSeriesAesKey Base AES Key 256 Root Root -> Netlist chipSeriesAesKey truncated hash 16 Root Root -> Checksum Netlist chipSeriesKeyUnwrapAesKey Secures p1/p2 keysplit combine).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hamburg into the system of Rohleder and ShanBhogue in order to provide each record includes device serialization data and optionally perso1 key splits (see Hamburg par. 0097). 

Regarding claim 5, Rohleder in view of ShanBhogue in further view of Hamburg discloses the method of claim 2, 
Rohleder further discloses wherein the first lifecycle state value is generated by the lifecycle state generating process when a lifecycle advance value stored by the first subset of the one-time electrically programmable semiconductor memory bits equals a lifecycle rollback value stored by the second subset of the one-time electrically programmable semiconductor memory bits (see Rohleder pars. 0046, 0034). 

Regarding claim 6, Rohleder in view of ShanBhogue in further view of Hamburg discloses the method of claim 2, 
(see Rohleder pars. 0025-0026).

Regarding claim 7, Rohleder in view of ShanBhogue in further view of Hamburg discloses the method of claim 6, 
Rohleder further discloses wherein a second plurality of pairs of lifecycle advance values and lifecycle rollback values that are not mapped by the lifecycle state generating process to the first lifecycle state value are mapped by the lifecycle state generating process to values other than the first lifecycle state value (see Rohleder pars. 0027-0028).

Regarding claim 16, Rohleder discloses a method of operating an integrated circuit, comprising: 
 “programming at least one of a plurality of one-time programmable memory bits where each one-time programmable memory bit is limited to one change in value from a respective initial value” (see Rohleder par. 0017, The NVM 102 stores the LC information as a set of LC state descriptors (e.g., LC state descriptors 111 and 113). In at least one embodiment, each LC state descriptor is a digital value of one or more bits that is stored within the NVM 102 as the IC is moved from one stage of manufacture and production to the next. For example, the LC state descriptor 111 can be stored within the NVM 102 when the IC is transferred from one stage (e.g. the initial manufacturing stage) to another stage (e.g. after IC testing, or after a production stage where the IC is embedded in a printed circuit board or other device for sale to an outside engineering manufacturer (OEM)) of manufacture and production));
 “the plurality of one-time programmable memory bits including lifecycle advance bits stored by a first subset of the plurality of one-time programmable memory bits” (see Rohleder par. 0005, the lifecycle information is typically stored in an alterable location within the IC, such as within a non-volatile memory (NVM), to permit advancing the lifecycle. To protect the lifecycle information, the IC provides only limited access to this location; with the access itself controlled by the lifecycle information); 
 “lifecycle rollback bits stored by a second subset of the plurality of the one-time programmable memory bits” (see Rohleder Fig. 4, par. 0034-0038, The marker check module 430 is configured to perform three separate applications of read data, each application corresponding to a different one of the read data stored at the storage modules 321-323 (illustrated at FIG. 4 for clarity), and generating a separate flag value that is stored at a different one of the flag storage modules 441-443. Thus, for example, during a first beat (corresponding to a clock cycle of an applied clock signal), the marker check module 430 generates a flag value based on the read data at the storage module 321 and stores the flag value in the flag storage module 441. During the following beat, the marker check module 430 generates a flag value based on the read data at the storage module 322 (taking into account the inversion of its value) and stores the flag value in the flag storage module 442, and during a third beat performs a similar operation, using the read data at the storage module 323, to generate a flag value stored in the flag storage module 443. In the illustrated embodiment, the data of the second read operation is inverted prior to being stored, also the generated flag value in storage module 442 is inverted. This inversion thereby providing further protection against at attempted breach because such an attempted breach is unlikely to mimic the effects of the inversion for the second flag generation operation); and 
“personality bits stored by a third subset of the plurality of one-time programmable memory bits” (see Rohleder par. 0018, To provide security for the LC information, the values of the LC state descriptors are governed by an LC security protocol, whereby the value of each LC state descriptor must follow the LC security protocol in order to indicate a valid LC state description for the IC. The LC security protocol can define specific values for each LC state descriptor, or can define transitions between successive LC states without defining the specific values for each state descriptor. For example, the LC security protocol can define permitted differences between values of successive LC state descriptors without defining the particular value for any one of the successive LC state descriptors);
“using a lifecycle value generating process, generating lifecycle values from lifecycle advance values stored by the lifecycle advance bits and lifecycle rollback values stored by the lifecycle rollback bits, the lifecycle values to include a first lifecycle state value generated from a first lifecycle advance value and a first lifecycle rollback value” (see Rohleder pars. 0035-0037, he flag compare module 433 is configured to compare the values of the generated flags after they are stored at the flag storage modules 441-443 and, in response to detecting a mismatch provides an error indication to the error report module 428. during one beat the flag compare module compares the flag value stored at the flag storage module 441 with the flag value stored at the flag storage module 442 (taking into account the inversion of its value). During the following beat the flag compare module compares the flag value stored at the flag storage module 442 (taking into account the inversion (rollback) of its value) with the flag value stored at the flag storage module 443. The flag compare module 433 thus performs its comparisons as new flag values are generated and stored, improving efficiency of the security module 100);
Rohleder does not explicitly discloses providing a secret key value where the secret key value is not accessible to software controlling the integrated circuit. 
However, in analogues art ShanBhogue discloses providing a secret key value where the secret key value is not accessible to software controlling the integrated circuit (see ShanBhogue pars. 0035, 0043, one or more of the cryptographic keys may be embedded in the processor during manufacturing, such as through the use of metal tie-ups and/or tie-downs. One or more of the cryptographic keys may be programmed into the processor during key provisioning or other device or system configuration processing, such as through the use of any type of fuse technology. The values of these cryptographic keys, or any subset of these cryptographic keys, may be stored in or accessible through registers or other storage, such as processor storage 350 and 370, and may be protected using embodiments of the present invention. Locked mode may be a default mode in which storage locations are inaccessible through a TAP. In Locked mode, key controllers 353 and 373 may prevent access to one or more keys in key storage 352 and 372, respectively).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of ShanBhogue into the system of Rohleder in order to provide access by any mechanism to any or all of the storage locations in key storage controlled   by key controller (see ShanBhogue par. 0038). 
Rohleder in view of ShanBhogue does not explicitly discloses using a one-way processing function, generating key split values based on personality bit values, lifecycle values, and the secret key value, the key split values to include a first key split value based on the secret key value, a first personality value, and the first lifecycle state value; and generating, based on the key split values, a plurality of encryption key values, the plurality of encryption key values to include a first encryption key generated from the first key split value. 
However, in analogues art, Hamburg discloses using a one-way processing function, generating key split values based on personality bit values, lifecycle values, and the secret key value, the key split values to include a first key split value based on the secret key value, a first personality value, and the first lifecycle state value (see Hamburg pars. 0097, 0186, One is lifecycle of serialization PCD. Serialization PCD is commonly referred to as wafer sort PCD. Each record includes device serialization data and optionally perso1 key splits. Another PCD lifecycle decision is allocation/setup process in which CM Root defines a new pcdType whenever a chipSeries or chipId changes and CM Root communicates a pcdType authorization/definition to the CM Service device. Another PCD lifecycle decision is Generation dependencies types. PCD is produced by CM Root via a cmCoreVersion specific generator. Personalization is provisioning of a unique device-specific key to CM Core. For security reasons it is broken into two steps, known as perso1 and perso2. In essence at each step a key split will be programmed into CM Core and internally recombined to produce a device-specific key); and generating, based on the key split values, a plurality of encryption key values, the plurality of encryption key values to include a first encryption key generated from the first key split value (see Hamburg pars. 0186, 0208, In essence at each step a key split will be programmed into CM Core and internally recombined to produce a device-specific key. Root -> Netlist modelSelection Enumeration used to identify the type 8 CRISP CRISP -> of EA Root -> Netlist chipSeriesAesKey Base AES Key 256 Root Root -> Netlist chipSeriesAesKey truncated hash 16 Root Root -> Checksum Netlist chipSeriesKeyUnwrapAesKey Secures p1/p2 keysplit combine).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hamburg into the system of Rohleder and ShanBhogue in order to provide each record includes device serialization data and optionally perso1 key splits (see Hamburg par. 0097). 

Regarding claim 20, Rohleder in view of ShanBhogue in further view of Hamburg discloses the method of claim 16, 
Hamburg further discloses wherein changing any personality bit value stored by the third subset of the one-time programmable memory bits changes the plurality of encryption key values generated (see Hamburg pars. 0073, 0097).

Regarding claim 21, Rohleder in view of ShanBhogue in further view of Hamburg discloses the method of claim 20, 
Rohleder further discloses wherein the lifecycle value generating process maps a first plurality of pairs of lifecycle advance values and lifecycle rollback values to the first lifecycle state value (see Rohleder pars. 0025-0026).

11.	Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US Patent Application Publication 2017/0124354 (hereinafter Rohleder) in view of Hamburg et al. US Patent Application Publication No. 2015/0326540 (hereinafter Hamburg).
Regarding claim 9, Rohleder discloses a method of operating an integrated circuit, comprising: 
“programming at least one of a plurality of one-time programmable memory bits where each one-time programmable memory bit is limited to one change in value from a respective initial value (see Rohleder par. 0017, The NVM 102 stores the LC information as a set of LC state descriptors (e.g., LC state descriptors 111 and 113). In at least one embodiment, each LC state descriptor is a digital value of one or more bits that is stored within the NVM 102 as the IC is moved from one stage of manufacture and production to the next. For example, the LC state descriptor 111 can be stored within the NVM 102 when the IC is transferred from one stage (e.g. the initial manufacturing stage) to another stage (e.g. after IC testing, or after a production stage where the IC is embedded in a printed circuit board or other device for sale to an outside engineering manufacturer (OEM)) of manufacture and production));
 “the plurality of one-time programmable memory bits including lifecycle advance bits stored by a first subset of the plurality of one-time programmable memory bits” (see Rohleder par. 0005, the lifecycle information is typically stored in an alterable location within the IC, such as within a non-volatile memory (NVM), to permit advancing the lifecycle. To protect the lifecycle information, the IC provides only limited access to this location; with the access itself controlled by the lifecycle information); 
“lifecycle rollback bits stored by a second subset of the plurality of the one-time programmable memory bits” (see Rohleder Fig. 4, par. 0034-0038, The marker check module 430 is configured to perform three separate applications of read data, each application corresponding to a different one of the read data stored at the storage modules 321-323 (illustrated at FIG. 4 for clarity), and generating a separate flag value that is stored at a different one of the flag storage modules 441-443. Thus, for example, during a first beat (corresponding to a clock cycle of an applied clock signal), the marker check module 430 generates a flag value based on the read data at the storage module 321 and stores the flag value in the flag storage module 441. During the following beat, the marker check module 430 generates a flag value based on the read data at the storage module 322 (taking into account the inversion of its value) and stores the flag value in the flag storage module 442, and during a third beat performs a similar operation, using the read data at the storage module 323, to generate a flag value stored in the flag storage module 443. In the illustrated embodiment, the data of the second read operation is inverted prior to being stored, also the generated flag value in storage module 442 is inverted. This inversion thereby providing further protection against at attempted breach because such an attempted breach is unlikely to mimic the effects of the inversion for the second flag generation operation); and
“personality bits stored by a third subset of the plurality of one-time programmable memory bits” (see Rohleder par. 0018, To provide security for the LC information, the values of the LC state descriptors are governed by an LC security protocol, whereby the value of each LC state descriptor must follow the LC security protocol in order to indicate a valid LC state description for the IC. The LC security protocol can define specific values for each LC state descriptor, or can define transitions between successive LC states without defining the specific values for each state descriptor. For example, the LC security protocol can define permitted differences between values of successive LC state descriptors without defining the particular value for any one of the successive LC state descriptors);
“using a lifecycle value generating process, generating lifecycle values from lifecycle advance values stored by the lifecycle advance bits and lifecycle rollback values stored by the lifecycle rollback bits” (see Rohleder pars. 0035-0037, he flag compare module 433 is configured to compare the values of the generated flags after they are stored at the flag storage modules 441-443 and, in response to detecting a mismatch provides an error indication to the error report module 428. during one beat the flag compare module compares the flag value stored at the flag storage module 441 with the flag value stored at the flag storage module 442 (taking into account the inversion of its value). During the following beat the flag compare module compares the flag value stored at the flag storage module 442 (taking into account the inversion (rollback) of its value) with the flag value stored at the flag storage module 443. The flag compare module 433 thus performs its comparisons as new flag values are generated and stored, improving efficiency of the security module 100);
Rohleder does not explicitly discloses using a one-way processing function, generating key split values based on personality bit values, lifecycle values, and a secret key value; and generating, based on the key split values, a plurality of encryption key values. 
However, in analogues art, Hamburg discloses using a one-way processing function, generating key split values based on personality bit values, lifecycle values, and a secret key value (see Hamburg pars. 0097, 0186, One is lifecycle of serialization PCD. Serialization PCD is commonly referred to as wafer sort PCD. Each record includes device serialization data and optionally perso1 key splits. Another PCD lifecycle decision is allocation/setup process in which CM Root defines a new pcdType whenever a chipSeries or chipId changes and CM Root communicates a pcdType authorization/definition to the CM Service device. Another PCD lifecycle decision is Generation dependencies types. PCD is produced by CM Root via a cmCoreVersion specific generator. Personalization is provisioning of a unique device-specific key to CM Core. For security reasons it is broken into two steps, known as perso1 and perso2. In essence at each step a key split will be programmed into CM Core and internally recombined to produce a device-specific key); and generating, based on the key split values, a plurality of encryption key values (see Hamburg pars. 0186, 0208, In essence at each step a key split will be programmed into CM Core and internally recombined to produce a device-specific key. Root -> Netlist modelSelection Enumeration used to identify the type 8 CRISP CRISP -> of EA Root -> Netlist chipSeriesAesKey Base AES Key 256 Root Root -> Netlist chipSeriesAesKey truncated hash 16 Root Root -> Checksum Netlist chipSeriesKeyUnwrapAesKey Secures p1/p2 keysplit combine).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hamburg into the system of Rohleder in order to provide each record includes device serialization data and optionally perso1 key splits (see Hamburg par. 0097). 

Regarding claim 12, Rohleder in view of Hamburg discloses the method of claim 10, 
Hamburg further discloses wherein a first set of lifecycle advance bit values and a corresponding first set of lifecycle rollback bit values result in a first set of encryption key values being generated (see Hamburg pars. 0186, 0208).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hamburg into the system of Rohleder in order to provide each record includes device serialization data and optionally perso1 key splits (see Hamburg par. 0097). 

Regarding claim 13, Rohleder in view of Hamburg discloses the method of claim 12, 
Hamburg further discloses wherein a second set of lifecycle advance bit values and a corresponding second set of lifecycle rollback bit values result in a second set of encryption key values being generated that are not in the first set of encryption key values (see Hamburg par. 0208).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hamburg into the system of Rohleder in order to provide each record includes device serialization data and optionally perso1 key splits (see Hamburg par. 0097). 

Regarding claim 14, Rohleder in view of Hamburg discloses the method of claim 9, 
Hamburg further discloses wherein changing any personality bit value stored by the third subset of the one-time programmable memory bits changes the plurality of encryption key values generated (see Hamburg pars. 0073, 0097). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hamburg into the system of Rohleder in order to provide each record includes device serialization data and optionally perso1 key splits (see Hamburg par. 0097). 

Regarding claim 15, Rohleder in view of Hamburg discloses the method of claim 14, 
Rohleder further discloses wherein a value of respective lifecycle rollback bits negate the effect of corresponding lifecycle advance bits on the encryption key values generated (see Rohleder par. 0018).



Allowable Subject Matter
12. 	Claims 3-4, 10-11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436